Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 11, line 11, the language “adapter 24 it connected” should be changed to “adapter 24 is connected”.  
Appropriate correction is required.
Claim Objections
Claims 6 and 12-16 are objected to because of the following informalities:  in claims 6 and 12, the language “infrared led control board” should be changed to “infrared light-emitting-diode control board” to be consistent with the other recitations of the light-emitting-diodes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 14, the language “the electrical wiring” lacks a proper antecedent basis.  
In claim 19, the language “LED holes” lacks a proper antecedent basis.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-11, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavallaro (US 2011/0218065).  Regarding claim 1, Cavallaro discloses a ball construction comprising a ball body (10).  Note paragraph [0054] stating that the ball includes one or more LEDs that can transmit infrared light signals.  
Regarding claims 2 and 5, note Figure 1 showing a football with a prolate spheroid shape.  
Regarding claim 3, the football is capable of use in conjunction with VR systems.  For example, the football is capable of being held or thrown while a user uses a VR system.  
Regarding claim 4, note Figure 2A showing the football with an inflatable bladder (22) and a cover (12).  
Regarding claim 7, note paragraph [0055] and Figure 16 disclosing LEDs that are integrated into the skin of the ball body by holes (420, 422, 424, 426).  
Regarding claims 9-11, note the rejections of claims 3-5 as these claims recite substantially similar limitations.  
Regarding claim 17, note the rejection of claim 7 as these claims recite substantially similar limitations.  
Regarding claim 18, note paragraph [0058] stating that the LEDs are mounted on flexible material (454) which can be a printed circuit board.  Thus, Cavallaro teaches the small tabs of flexible circuit material.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro (US 2011/0218065) in view of Thurman US 2014/0200103) and Chang (US 2008/0076271).  Regarding claims 6 and 12, Cavallaro teaches a light system comprising a plurality of LEDs.  Note also paragraph [0058] disclosing a control board (454) and a battery.  However, Cavallaro lacks the teaching for the charging chip and magnetic charging cable adapter as recited.  Thurman reveals that it is known in the art of electronic sports balls to provide the ball with a charge sensor and a recharging port for recharging a battery.  Note paragraphs [0155] and [0188] disclosing that the battery (1436) is rechargeable via a charging port extending from the battery and a power sensor (2308) determines the charging level of the ball.  It would have been obvious to one of ordinary skill in the art to provide the electric ball of Cavallaro with a rechargeable battery and the charging port and power sensor of Thurman in order to permit recharging and monitoring of the battery in the electric ball.  It is noted that the charging port defines a cable adapter, however, the port is not a magnetic adapter as recited.  Chang reveals that it is known in the art of rechargeable batteries to provide a magnetic charging cable adapter for recharging the battery.  Note Figure 4.  It would have been obvious to one of ordinary skill in the art to provide the electric ball of Cavallaro as modified by Thurman with the magnetic charging cable adapter of Chang in order to permit recharging of a rechargeable battery.  
Regarding claims 13 and 14, note paragraph [0058] of Cavallaro defining the printed circuit board (454) that is mounted to the cover by an adhesive such as double sided tape.  The double sided tape defines a mounting base that is secured to an internal surface of a skin of the ball body as recited.  It is also noted that paragraph [0058] discloses wiring (456) that connects the LEDs together.  Thus, Cavallaro teaches electrical wiring that connects the LEDs to the various circuit boards.  
Regarding claim 15, the cover (402) defines a flexible shell for the ball.  The double sided tape as defined in paragraph [0058] defines a flat mounting base upon which the control board (454) is mounted.  
Regarding claim 16, Cavallaro teaches for the light system to be located within the ball.  However, Cavallaro lacks the teaching for a pocketed bladder that houses the components.  Thurman reveals that it is known in the art of electronic sports balls to form the bladder (314) with a pocket (1414, 1614) for receiving the electronic components.  Note Figures 27-30.  It would have been obvious to one of ordinary skill in the art to provide the electric components as taught by Cavallaro within a pocket of the bladder in order to provide an alternative construction for storing the components in the electronic sports ball that would protect the components from damage.  
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro (US 2011/0218065) in view of Glover (US 2012/0157246) and Sreshta (US 2015/0219294).  Regarding claims 8 and 20, Cavallaro lacks the teaching for the ball to include an indicator light and on/off switch as recited.  Glover reveals that it is known in the art of electronic footballs to provide the football with an on/off switch.  Note Figure 2 and paragraph [0026].  It would have been obvious to one of ordinary skill in the art to provide the electric football of Cavallaro with an on/off switch in order to prevent battery drain when the football is not being used.  However, the combination of Cavallaro in view of Glover lacks the teaching for the indicator light as recited.  Sreshta reveals that it is known in the art of inflatable lighted objects having an on/off switch (130) to include an indicator light (128) to indicate the status of the object.  Note paragraph [0024] and Figure 6.  It would have been obvious to one of ordinary skill in the art to provide the ball of Cavallaro as modified by Glover with the indicator light of Sreshta in order to indicate the status of the battery and object.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro (US 2011/0218065) alone, or further in view of Kuwabara (US 2005/0067628).  Regarding claim 19, Cavallaro teaches that the tabs are formed from a flexible circuit material.  Note paragraph [0058] and Figure 18.  It would have been obvious to one of ordinary skill in the art to form the tabs of a shape and dimension such that they are capable of insertion through the LED holes in order to minimize costs by reducing the amount of needed materials or to facilitate assembly by inserting the LEDs/tabs through the holes.  This modification is an obvious change in size/shape lacking a showing of significance.  Note MPEP 2144.04(IV)(A-B).  
In the alternative, Kuwabara reveals that it is known in the art of light-emitting-diodes where the base (2, 12) is formed of a flexible circuit substrate to form the base with a size that is similar to the light-emitting diode.  Note paragraph [0012] and Figures 1-3.  Given Kuwabara’s teaching, it would have been obvious to one of ordinary skill in form the base of Cavallaro with a size similar to that of the LED in order to minimize material costs.  It is noted that Cavallaro teaches that his LED holes are of a size similar to that of the LEDs in order to permit their insertion.  Note Figure 18.  Thus, forming the flexible base of Cavallaro similar in size to that of the inserted LED teaches tabs that are shaped and dimensioned to be inserted through the LED holes in the skin of the ball body.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711